Citation Nr: 1216323	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-44 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to service connection for bilateral pes planus with foot causalgia.
 
2.  Entitlement to service connection for right leg sciatica, to include as secondary to bilateral pes planus.
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1951 to August 1953.  He served in combat during the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Philadelphia, Pennsylvania RO.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issue of entitlement to service connection for right leg sciatica, to include as secondary to bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
Preexisting bilateral pes planus increased in severity during the Veteran's period of service.   
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, bilateral pes planus was aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 

Service connection-Laws and Regulations
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110 ; 38 C.F.R. § 3.303.  The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates both that an injury or disease existed prior thereto, and that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b).  See also 38 U.S.C.A. § 1111. 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that:

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full.

38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit articulated a three-step sequential analysis to be reviewed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence the Board acknowledges that the appellant is a combat veteran.  In determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995). 

The second step under Collette requires VA to determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392- 93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.   

It is under the third Collette step under that VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is rebutted.

Analysis
 
The service treatment records show that at service enlistment the Veteran had second degree pes planus.  At his service separation examination the Veteran was clinically evaluated and found to have symptomatic third degree pes planus.  There are no service treatment records suggesting that the appellant sought care for pes planus while on active duty.
 
A VA examination was conducted in January 2009.  After a review of the record and examination of the Veteran, the VA examiner concluded that the bilateral pes planus was congenital in nature and opined that the bilateral pes planus was not caused by, a result of or permanently aggravated by his military service.  The examiner noted that the Veteran's leg pain and weakness appeared to be related to peripheral vascular disease.
 
The Veteran underwent private examination in September 2010.  The diagnoses were bilateral pes planus, right leg sciatica and piriformis syndrome.  The examiner discussed the severity of each disability.
 
Another VA examination was conducted in December 2010.  After a review of the record and examination of the Veteran, the VA examiner concluded that the bilateral pes planus was a pre-existing disorder and a congenital deformity.  The examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's bilateral pes planus and lower extremity pain was permanently aggravated by his military service.  The podiatrist explained that there was no evidence of a severe progression of the deformity, no pathological calluses, fixed talonavicular sagging, posterior tibial tendionopathy, or fixed deformity.  
 
In this case, it is clear that the Veteran had pes planus prior to, during and subsequent to service.  To deny service connection, however, the evidence must also clearly and unmistakably show that the preexisting bilateral pes planus was not aggravated in-service (i.e., any increase in severity of the disability during service was due to the natural progression of the disability).  Clear and unmistakable evidence is evidence about which reasonable people cannot disagree.  

Here, the service medical records show that the Veteran's preexisting bilateral pes planus increased in severity in-service.  At service entrance the appellant had second degree pes planus, and at separation he showed symptomatic third degree pes planus.  Despite the conclusions of the January 2009 and December 2010 VA examiners, that the bilateral pes planus was not aggravated in service, absent a specific finding that the increase in severity during service was due to the natural progress of the disability, it cannot be said that the evidence clearly and unmistakably demonstrates that bilateral pes planus was not aggravated in-service.  

Moreover, as noted above, the Veteran served in combat during the Korean War.  The Board has no expectation that the Veteran, while so serving, sought medical care for every ache and pain that he experienced.  Indeed, such behavior would violate the warrior ethos that binds combat soldiers together.  Hence, the absence of in-service treatment is excused.  More directly, as provided above, combat veterans are entitled to certain presumptions.  Applying those presumptions to the facts compels the undersigned to conclude that clear and convincing evidence rebutting the presumption of entitlement to service connection has not been presented.  Simply put, the examiner at separation had the best opportunity to evaluate the nature of the appellant's pes planus, and that doctor's diagnosis supports a finding of in-service aggravation.

Hence, the Board must conclude that pes planus was aggravated in-service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is in order.  38 U.S.C.A. §§ 1110, 1153.
 
In granting service connection the Board has no jurisdiction at this time to evaluate the current nature and extent of the appellant's service connected pes planus.

ORDER
 
Entitlement to service connection for bilateral pes planus with foot causalgia is granted to the degree that it was aggravated while the Veteran served on active duty.
 
 
REMAND
 
The Veteran contends that he has right leg sciatica secondary to pes planus.  A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).
 
Post service the Veteran has received treatment for right leg sciatica, leg pain and weakness caused by peripheral vascular disease, neuropathy and other neurological disorders of the lower extremities.  Given the action taken above and taking into account the Veteran's contentions, the Board finds that he should be afforded a current VA examination to address the etiology of his right leg sciatica.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  The letter should reflect all appropriate regulations and legal guidance.  See 38 C.F.R. § 3.310(a),(b) (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
2. The RO should contact the Veteran and request that he provide the names and addresses of all providers who have treated his right leg sciatica.  Based on their response, the RO should undertake all indicated action to obtain copies of all clinical records from any previously un-identified treatment source.  The Veteran should also be informed that he can submit evidence to support his claim.  
 
3.  Thereafter, the Veteran should also be afforded a VA examination by the appropriate physician to determine, if possible, the etiology of any diagnosed right leg sciatica.  .  The claims folder, a copy of this remand, and access to Virtual VA must be provided to the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that he or she reviews.  All indicated tests and studies are to be performed.  Following the examination, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that right leg sciatica is proximately due to or the result of bilateral pes planus or is otherwise related to active service?  If not, the examiner must opine whether it is at least as likely as not that right leg sciatica is aggravated, i.e., worsened beyond its natural progression, by the Veteran's pes planus?  If so, the examiner must attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.
 
If there is no relationship between right leg sciatica and the bilateral pes planus, that fact should be set out specifically.  A complete rationale must be given for all opinions and the conclusions.
 
4.  After completion of the above development, the Veteran's claim should be readjudicated.  The AMC/RO must ensure that the examiner documented their consideration of all pertinent records contained in Virtual VA.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  The Board intimates no opinion as to the ultimate outcome in this case by the actions taken herein.
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


